Name: Commission Regulation (EEC) No 99/92 of 16 January 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 92 Official Journal of the European Communities No L 11 /21 COMMISSION REGULATION (EEC) No 99/92 of 16 January 1992 altering die import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 15 January 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (") as last amended by Regulation (EEC) No 1740/78 (12) the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 2205/90 (% and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3821 /91 f), as last amended by Regulation (EEC) No 77/92 (8) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (9) amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 3821 /91 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2 (2) OJ No L 353 , 17. 12. 1990, p. 23 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . This Regulation shall enter into force on 17 January 1992. (4) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (Ã  OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 357, 28 . 12. 1991 , p. 84. (8) OJ No L 9, 15. 1 . 1992, p . 14. 0 OJ No L 182, 3 . 7. 1987, p. 49 . H OJ No L 281 , 1 . 11 . 1975, p. 65. (") OJ No L 168, 25. 6. 1974, p . 7. H OJ No L 202, 26. 7. 1978, p . 8 . No L 11 /22 Official Journal of the European Communities 17. 1 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 16 January 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) l Import levies CN code ACP or OCT Third countries (other than ACP or OCT)(8) 1102 20 10 238,37 244,41 1102 20 90 135,08 138,10 1102 90 30 240,88 246,92 1102 90 90 145,45 148,47 1103 12 00 240,88 246,92 1103 13 11 238,37 244,41 1103 13 19 238,37 244,41 1103 13 90 135,08 138,10 1103 19 90 145,45 148,47 1103 29 30 240,88 246,92 1103 29 40 238,37 244,41 1103 29 90 145,45 148,47 1104 12 10 136,50 139,52 1104 12 90 267,64 273,68 1104 19 50 238,37 244,41 1104 19 99 256,68 262,72 1104 2210 10 (4) 136,50 139,52 1104 22 10 90 0 240,88 243,90 1104 22 30 240,88 243,90 1104 22 50 214,11 217,13 1104 22 90 136,50 139,52 1104 23 10 211,89 214,91 1104 23 30 211,89 214,91 1104 23 90 135,08 138,10 1104 29 19 228,16 231,18 1104 29 39 228,16 231,18 1104 29 99 145,45 148,47 17. 1 . 92 Official Journal of the European Communities No L 11 /23 (ECU/tonne) \ Import levies CN code ACP or OCT Third countries (other than ACP or OCT)(8) 1104 30 90 99,32 105,36 1106 20 91 209,58 (3) 233,76 1106 20 99 209,58 (3) 233,76 1108 1200 213,21 233,76 1108 13 00 213,21 233,76 ( «) 1108 1400 106,60 233,76 1108 19 90 1 06,60 (3) 233,76 1702 30 51 278,10 374,82 1702 30 59 213,21 279,70 1702 30 91 278,10 374,82 1702 30 99 213,21 279,70 1702 40 90 213,21 279,70 1702 90 50 213,21 279,70 1702 90 75 291,35 388,07 1702 90 79 202,62 269,11 2106 90 55 213,21 279,70 2303 10 11 264,86 446,20 (3) In accordance with Regulation (EEC) No 71 5/90 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States and in the overseas countries arid territories :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19, ; flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. (*) Taric code : CN code 11042210, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 .